Case 1:18-cv-00547-RSK ECF No. 44, PagelD.599 Filed 10/15/19 Page 1 of 39

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

EMILIO TORRES, an individual and
on behalf of all similarly situated,
Case No. 1:18-cv-547
Plaintiff,
v
Hon. Paul L. Maloney
VITALE’S ITALIAN RESTAURANT,
INC., a Michigan corporation, d/b/a VITALE’S
GRAND RAPIDS, SALVATORE VITALE, an
individual, and BELINDA PIERSON, an individual,

 

Defendants.
Robert Anthony Alvarez (P66954) Ian A. Northon (P65082)
Agustin Henriquez (P79589) Hal G. Ostrow (P63999)
Avanti Law Group, PLLC Patrick E. Sweeney (P79822)
Attorneys for Plaintiff Rhoades McKee PC
600 28" St., S.W. Attorneys for Defendants
Wyoming, MI 49509 55 Campau Ave., N.W., Suite 300
(616) 257-6807 Grand Rapids, MI 49503
Email: ralvarez@avantilaw.com (616) 235-3500

Email: ian@rhoadesmckee.com

 

DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFE’S RENEWED MOTION FOR
CONDITIONAL CLASS CERTIFICATION

Plaintiff Emilio Torres (“Torres”) filed his FLSA Collective Action Complaint on May
15, 2018.! On May 16, 2019, this Court denied without prejudice Torres’ motion for conditional
certification of a collective action. In its order, ECF No. 30, the Court identified three

deficiencies with Torres’ motion preventing him from receiving conditional class certification:

 

' Torres filed a First Amended Collective Action Complaint on June 22, 2018 (the “Complaint”),
which is the current operative pleading. As the Court knows, Torres filed three separate federal
lawsuits against this Vitale’s restaurant and its owner: this FLSA Collective Action (Case No.
1:18-cv-000547); a federal RICO Complaint (Case No. 1:18-cv-00766); and a second FLSA
Complaint for alleged retaliation (Case No. 1:18-cv-01088). This Court has dismissed Torres’
RICO lawsuit for failure to state a claim. 1:18-cv-766, ECF Nos. 29 and 30.

1
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.600 Filed 10/15/19 Page 2 of 39

1.) Torres did not submit any affidavits or unsworn declarations—or any evidence at all—
supporting his assertion that a class of similarly situated plaintiffs exists;? 2.) Torres’ proposed
class definition was either “too broad or undefined” because none of the proposed classes would
include a group a group of employees subject to the alleged common plan or policy to violate the
FLSA;? and 3.) Torres’ claim was not “substantially similar” to other employees identified in the
proposed class definition because, unlike Torres, the proposed class definition did not include
employees who requested payments in cash.*

Torres is now taking his second bite at obtaining conditional class certification against
the Restaurant. Torres failed to remedy the three deficiencies, however, which is fatal.
Specifically, Torres’ proposed class definition is still “too broad and undefined” because Torres
no longer even alleges a common plan or policy. Instead of narrowing or refining his allegations,
Torres now simply alleges that Defendants violated the FLSA by failing to pay some undefined
number of Vitale’s employees all of their overtime wages. There is no basis for the Court to
review whether these contentions are “substantially similar’—Torres appears to be alleging little
more than ‘Defendants have underpaid employees.’ Further, Torres has not submitted any
evidence in support of his contention that a plan or policy existed at Vitale’s to allegedly, “fail to
pay overtime at a rate not less than one and one-half times the regular rate...” Even Torres’
proposed opt-in plaintiff Jovan Whiteside tacitly acknowledges that he was paid for overtime at a
rate in excess of his “regular rate.” Finally, Torres has failed to establish that the proposed class
claims would be substantially similar to his own claim. Torres still does not refute that he

specifically negotiated with Salvatore Vitale to receive his overtime payments in cash, and

 

2 See Order denying Plaintiff's motion for conditional certification, ECF No. 30, PageID.
397-399.

3 Id. at PageID. 399-400.

7 Id. at PagelID. 402.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.601 Filed 10/15/19 Page 3 of 39

Torres’ proposed class still does not include “employees who negotiated cash payments for
overtime and bonuses.”>

Because Torres failed to correct the fatal deficiencies in his first motion for conditional
class certification, this Court should deny his second motion for conditional class certification,
now with prejudice.

RELEVANT BACKGROUND AND EVIDENCE

I. TORRES’ ALLEGATIONS

Torres says he has been employed by Vitale’s Italian Restaurant on Leonard Street in
Grand Rapids (the “Restaurant”) on three separate occasions: from February 2010 to December
2010; from May 2012 to June 2014; and, most recently, from March 2017 to May 7, 2018. FLSA
Complaint, J 34. It is this most recent employment term (March 2017 to May 7, 2018) that
purportedly gives rise to Torres’ instant FLSA claims. The Restaurant hired Torres to serve as
the “back of the house/Kitchen Manager” Defendants’ Answer (“Answer”), § 38.

As the basis for his FLSA action, Torres alleges that he and other “similarly situated
employees” were not paid minimum wage and were not paid time-and-a-half for overtime (i.e.,
hours worked in excess of 40 hours per week). Complaint, § 6. Torres alleges that the
Restaurant’s management required him to use “two different time cards” and that he and other
employees were “required to punch 40 hours on one time card and any hours worked in excess of
those first forty (40) hours on the second time card.” Complaint, § 47. According to Torres, he
and other employees were paid straight time, by cash or paycheck, for forty hours per week

reported on the first timecard. Complaint, {| 52-57. In support of his second motion for

 

5 Id. at PageID. 402.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.602 Filed 10/15/19 Page 4 of 39

conditional class certification, Torres has submitted an affidavit averring, among other things,
that:

a.) “Salvatore [Vitale] set [Torres’] rate of pay” and “set other employees’
rate of pay[;]”

b.) “[Torres] was paid at a straight time rate for all hours worked” and “was

not compensated at a rate of time and one-half times [Torres’] regulate
rate for hours worked over forty (40) in a workweek{;]” and

c.) “[Torres] personally know[s] that other employees at Vitale’s were not

compensated at a rate of time and one-half their regular rate for hours
worked over forty (40) in a workweek.”
See Exhibit B to Torres’ second motion for conditional class certification, PageID. 595.

Torres also supports his motion with an unsworn declaration® of Jovan Whiteside
(“Whiteside”), another former employee of Vitale’s. Whiteside is purportedly a member of
Torres’ proposed class and a prospective opt-in plaintiff. Whiteside is the only’ former Vitale’s
employee that has offered any statement or evidence in support of Torres’ allegations. As is
pertinent to the instant motion, Whiteside declares:

a.) “[Whiteside] was paid at a straight time rate for the majority of hours

worked at Vitale’s” and “was not compensated at a rate of time and one-
half my regular rate for the majority of [his] hours worked over forty (40)
in a workweek at Vitale’s[;]” and

b.) “[Whiteside] personally know[s] that other employees at Vitale’s were not

compensated at a rate of time and one-half their regular rate for hours
worked over forty (40) in a workweek.”

 

: Torres still refers to this document, attached as Exhibit C to his motion, as an “affidavit.”

It is not notarized, therefore it is not an affidavit. Defendants acknowledge that this signed
document, assuming that Whiteside’s signature is authentic, constitutes an “unsworn declaration”
pursuant to 28 U.S.C. § 1746.

7 Torres has represented to the Court that his proposed class is “believed to include well
over one hundred (100) individuals.” Complaint at § 99, PageID. 82. However, in the seventeen
months since Torres filed this lawsuit, only a single purported class member has emerged to
support him, despite Torres’ averment that he “personally know[s] that other employees at
Vitale’s were not compensated at a rate of time and one-half their regular rate for hours worked
over forty (40) in a workweek.” Torres Affidavit, PageID. 595.

4
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.603 Filed 10/15/19 Page 5 of 39

See Exhibit C to Torres’ second motion for conditional class certification, PageID. 598

(emphasis added).

II. DEFENDANTS’ RESPONSES TO TORRES’ ALLEGATIONS

Defendants attach here the same two affidavits that they submitted in opposition to
Torres’ first motion for conditional class certification. Pertinent to this motion, Defendant
Salvatore Vitale (“Salvatore”) avers that:

a.) “In early September 2017, Mr. Torres approached me and
complained about how he was receiving paychecks” and “demanded that he be

paid in cash for any overtime or bonuses[;]” and

b.) “{Salvatore] initially objected to Mr. Torres’ demand, but agreed

when he threatened to quit, which would have left the Restaurant without a full-

time Kitchen Manager.”

See Exhibit 1, Affidavit of Salvatore Vitale. Torres has submitted no evidence or statements
disputing that Torres demanded to be paid his overtime and bonuses in cash.

Defendant Belinda Pierson avers that:

a.) “..Mr. Whiteside was arrested by the Grand Rapids Police

Department for allegedly driving on a suspended license. As a favor to Mr.

Whiteside, [Vitale’s] agreed to pay his bail as an advance on Mr. Whiteside’s

future hourly wages ... Following his arrest, Mr. Whiteside continued to work at

[Vitale’s] with his hourly wages applied against his advance until that amount was

satisfied|[;]”

b.) “[Whiteside] was never paid in cash” and “His pay records show

that he was in fact paid overtime for hours worked in excess of forty per week”

and those records are attached to Pierson’s affidavit.

See Exhibit 2, Affidavit of Belinda Pierson. Whiteside’s declaration does not dispute that he

received overtime pay, and instead he seems to be stating that he did not receive all of the

overtime pay to which he was allegedly entitled.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.604 Filed 10/15/19 Page 6 of 39

Il. TORRES’ PROPOSED CLASS AND THE ALLEGED PLAN OR POLICY
OF DEFENDANTS TO VIOLATE THE FLSA

In his first motion for conditional certification, Torres advanced disparate definitions of
his proposed class. He suggested that the class should either be defined as:

All individuals who worked or are working at Vitale’s Italian Restaurant, Inc.,

d/b/a Vitale’s Grand Rapids located on Leonard Street who were not paid time

and a half (overtime) for any hours worked beyond 40 hours in a week at any time

after May 15, 2015.
or

All of Defendants’ current and former employees who are not or were not paid

time-and-a-half for hours worked in excess of 40 hours during a workweek before

the filing of this Complaint up to the present.

See Order denying Torres’ motion for conditional certification at PageID. 393. The Court noted
in its Order that “plaintiff has submitted different definitions of the proposed class with respect
to the timeframe and employers.” PageID. 400. In an apparent effort to resolve the discrepancy,
Torres has now submitted the following proposed class definition:

Current and former employees of Vitale’s Italian Restaurant, Inc. d/b/a Vitale’s

Grand Rapids who were not compensated at a rate of time and one-half their

regular rate for any hours worked in excess of 40 hours in a workweek at any time

from May 15, 2015, to the present.

See Torres’ second motion for conditional class certification, PageID. 437.

Regarding the alleged common plan or policy applied to the proposed class members to
violate their rights under the FLSA, Torres asserted that Defendants “us[ed] two time cards;
paying employees with checks for the regular hours worked (as reflected on the first time card);
paying employees at their regular hourly rates for overtime hours worked (as reflected on the

second time card); and, paying the overtime hours in case without withholding income taxes.”

PageID. 399-400. The Court concluded that Torres’ motion was legally insufficient because
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.605 Filed 10/15/19 Page 7 of 39

“none of the proposed classes include a group of employees who were subject to the alleged
common policy or plan.” PageID. 400.

In response to the Court’s ruling, Torres has changed his definition of the alleged
common policy or plan of Defendants, but not cured the defects. Torres now asserts that
Defendants had a “company-wide policy and practice of failing to pay overtime at a rate not less
than one and one-half times the regular rate for hours worked over forty (40) in a workweek as
required by the FLSA.” See Torres’ second motion for conditional class certification, PageID.
447. This definition of the alleged common plan or policy omits any reference to allegations of a
“two time card” system or cash payments, and contains no specific reference to whether this
alleged plan or policy was uniformly applied to all employees, or to whether individual class
members were always deprived of their FLSA-mandated overtime pay.®

LAW AND ARGUMENT

IV. CONDITIONAL FLSA COLLECTIVE ACTION CLASS
CERTIFICATION

Section 216(b) of the FLSA allows “similarly situated” employees to recover
compensation from their employer in “opt-in” collective action litigation. In its Order denying
Torres’ first motion for conditional class certification, the Court recited at length the legal
standards governing review of such a motion. The legal standard is the same this time;

highlights of the Court’s recitation are included below:

 

8 To the extent that by alleging a “company-wide” policy of FLSA violations, Torres is

suggesting that all Vitale’s employees were never paid their FLSA-mandated overtime pay,
Torres’ own evidence refutes that allegation. Specifically, Whiteside has admitted that he did, in
fact, receive overtime pay. The payment records attached to Pierson’s affidavit confirm this.
Suffice to say that while Torres can baldly allege the existence of a policy that his own evidence,
and contemporaneous documentation, disproves, this Court should decline Torres’ invitation to
grant class certification based on these unfounded and demonstrably false theories.

7
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.606 Filed 10/15/19 Page 8 of 39

For the action to proceed as a collective action, the court must be satisfied
that all the plaintiffs are “similarly situated.” See 29 U.S.C. § 216(b); O'Brien [v.
Ed Donnelly Enters., Inc.|, 575 F.3d [567,] 583 [(6th Cir. 2009)]. ... “The lead
plaintiffs bear the burden of showing that the opt-in plaintiffs are similarly
situated to the lead plaintiffs.” O'Brien, 575 F.3d at 584. A district court's
certification rulings in an FLSA action fall within the court's discretion. Jd. ...

Federal courts typically follow a two-stage certification process for
determining whether all plaintiffs are similarly situated. See id. at 583; Lindberg
v. UHS of Lakeside, LLC, 761 F.Supp.2d 752, 757 (W.D. Tenn. 2011);
Wlotkowski v. Michigan Bell Tel. Co., 267 F.R.D. 213, 217 (E.D. Mich. 2010).
The first stage has been referred to as the “notice stage” or “conditional
certification stage.” ...

... The burden on the lead plaintiffs in this first stage is “fairly lenient.”

Hipp [v. Liberty Nat. Life Ins. Co.], 252 F.3d [1208,] 1214 [11th Cir. 2001)]

(quoting Mooney [v. Aramco Servs. Co.], 54 F.3d [1207,] 1214); Wlotkowski, 267

F.R.D., at 217 (citing Olivo v. GMAC Mortg. Corp., 374 F.Supp.2d 545, 548 (E.D.

Mich. 2004)). ... Because Plaintiffs were afforded limited discovery, they may not

rest on the unsupported allegations in their complaint, but must put forth a

“modest factual showing” that the putative plaintiffs are similarly situated. Olivo,

374 F.Supp.2d at 548 n. 1 [further citations omitted].

Order denying Torres’ first motion for conditional class certification, PageID. 394.

Further, “Although Plaintiff's burden at [the first] stage [of certification] is not
particularly onerous, conditional class certification is not a rubber stamp” and the court should
“not facilitate notice unless the facts and circumstances of the case indicate that a class of
employee exists that is made up of individuals who are similarly situation as ‘victims of a
common policy or plan that violated the law.’” Purdham v. Fairfax Cty. Pub. Sch., 629 FSupp2d
544, 547 (E.D. Va. 2009) (emphasis added). For example, in O’Brien, upon which Torres relies
heavily in his memorandum in support of this motion, the Sixth Circuit found that the plaintiff
had proffered evidence sufficient for conditional class certification because the plaintiffs had
advanced cogent theories regarding how the class members’ FLSA rights were violated.

“[T]he plaintiffs were similarly situated, because their claims were unified by

common theories of defendants’ statutory violations... The claims were unified
so, because plaintiffs articulated two common means by which they were
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.607 Filed 10/15/19 Page 9 of 39

allegedly cheated: forcing employees to work off clock and improperly editing
time-sheets.”

575 F.3d at 585. In Frye v. Baptist Memorial Hospital, Inc., the Sixth Circuit noted that “the
similarities necessary to maintain a collective action under § 216(b) must extend beyond the
mere facts of job duties and pay provisions. Otherwise, it is doubtful that § 216(b) would further
the interests of judicial economy, and it would undoubtedly present a ready opportunity for
abuse.” 495 Fed. Appx. 669, 671-72; 2012 WL 3570657 (6" Cir. 2012) (internal citations and

marks omitted).

V. TORRES’ PROPOSED COLLECTIVE ACTION CLASS IS STILL TOO
BROAD AND UNDEFINED

By expanding the definition of his alleged “plan or practice” to any violation of the
FLSA, Torres has essentially rendered the definition meaningless. Torres is now suggesting that
Defendants violated the purported class members’ FLSA rights by “failing to pay overtime” at
the FLSA-mandated rate. PageID. 447. There is no allegation regarding how Vitale’s
perpetrated this FLSA violation vis-a-vis any of the purported class members.

At least in his prior motion, Torres advanced a facially cogent theory explaining how the
alleged FLSA violations were accomplished: employees would be given two timecards, and
would record any hours worked over 40 in a given week on a second time card. They would
then be given a paycheck for the hours on the first card and cash for the hours on the second
card. When the Court pointed out that Torres had not advanced any support for his suggestion
that this policy was applied to anyone but himself, Torres’ response was apparently to disregard
his entire theory and flatly state that Defendants violated the FLSA, without explaining how.

This overbreadth and ambiguity is reflected in Torres’ proposed definition of the class, which
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.608 Filed 10/15/19 Page 10 of 39

would include any “Current and former employees of Vitale’s” ‘who were not compensated at”
the FLSA-mandated overtime rate, regardless of how this alleged underpayment was performed.

Torres’ new “plan or practice” is so broad and vague that the Court is left with no basis to
evaluate it. Taking as true Torres’ allegation that other Vitale’s employees were not paid their
FLSA-mandated overtime rate, (which Defendants deny), there is no way for the Court to
determine whether the manner in which those FLSA rights were violated is sufficient to classify
the purported class members as “similarly situated.”

The allegations regarding Torres’ alleged deprivation of pay, as compared to Whiteside’s
alleged deprivation of pay, demonstrate that those two individuals are not similarly situated.
Torres alleges that he filled out a second time card for hours worked in excess of forty, and was
paid cash for the hours recorded on that second card. Torres further alleges that he never
received his FLSA-mandated overtime pay.’ Whiteside broadly alleges that he was not properly
paid for all of his overtime, but acknowledges circumstances in which he was paid in excess of

‘0 Whiteside makes no allegations regarding a two-timecard system, and

his straight time rate.
Pierson avers that Whiteside never had a second timecard. Even taken as true, Torres’ and
Whiteside’s allegations demonstrate that there are significant factual discrepancies between the
two alleged methods of depriving them of their FLSA rights, nullifying the benefit of
adjudicating their claims together as a collective action.

Torres also fails to allege that the “plan or policy” to violate the FLSA was uniformly

applied to all Vitale’s employees. In his memorandum in support of his motion, Torres states

 

? See Torres affidavit, PageID. 595 (“I was not compensated at a rate of time and one-half

times my regular rate for hours worked over forty (40) in a workweek.”).

10 See Whiteside declaration, PageID. 598 (“I was not compensated at a rate of time and
one-half my regular rate for the majority of my hours worked over forty (40) in a workweek at
Vitale’s.”).

10
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.609 Filed 10/15/19 Page 11 of 39

that he alleged “Defendants’ policy and practice of refusing to pay overtime premiums was
uniformly applied to all workers” and “Plaintiff and Class Members were treated identically with
respect to the method by which wages were calculated[.]” PageID. 448. But that conclusory
argument is self-contradictory and demonstrably untrue. Plaintiff never alleged in his Complaint
that there was “uniform” treatment of all Vitale’s employees with regard to this alleged plan or
policy. Further, neither the affidavit of Torres nor the declaration of Whiteside state that there
was any uniform application of a plan or policy. Rather, each declaration states they “personally
know that other employees at Vitale’s were paid at a straight time rate for their overtime hours
worked in a workweek.”'! Asserting knowledge that others were allegedly underpaid is a far cry
from alleging a uniform application of a plan or policy. And despite their assertions that other
‘victims’ of this alleged policy exist, no other prospective class member has appeared after
seventeen months of litigation.

Torres cannot cure the fatal defects for his proposed class by redefining it to the point that
it is rendered meaningless. In short, Torres still fails to make the “‘modest factual showing’ that

the putative plaintiffs are similarly situated.” Olivo, 374 F.Supp.2d at 548 n. 1.

VI. TORRES FAILED TO PRODUCE EVIDENCE SHOWING THAT HE IS
AN APPROPRIATE REPRESENTATIVE FOR THE PROPOSED CLASS

In denying Torres’ prior motion for conditional class certification, the Court noted that he
was not an appropriate class representative because he had negotiated to be paid in cash.
PagelD. 401-402. “[T]he plaintiff must show only that ‘his position is similar, not identical to the
positions held by the putative class members.’” PageID. 401, quoting Castillo v. Morales, Inc.,

302 F.R.D. 480, 483-484 (S.D. Ohio 2014). Because the proposed class did not include

 

a This statement is identical in both Torres’ affidavit and Whiteside’s declaration.

11
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.610 Filed 10/15/19 Page 12 of 39

“employees who negotiated cash payments for overtime and bonuses[,|” Torres was not
“similarly situated” to the members. PageID. 402.

Torres has not amended his proposed class definition to include employees who
negotiated to be paid in cash for overtime. And Torres has not refuted the averment of Salvatore
that Torres did, in fact, demand to be paid in cash for overtime. Torres has therefore failed to
cure this fatal defect in his proposed class definition, and the Court should deny his motion for

conditional class certification a second time.

CONCLUSION

Torres failed to cure the fatal defects identified by the Court in his initial motion for
conditional class certification. Once again, he has not made the modest factual showing required
to obtain conditional certification. Rather, this second motion demonstrates that there is no class
of “similarly situated” current or former Vitale’s employees that would justify granting Torres
collective class certification. Torres is uniquely situated among the members of his proposed
class. Defendants request that the Court deny Torres’ second motion for conditional certification
with prejudice.

Respectfully Submitted,

Dated: October 15, 2018
RHOADES MCKEE PC

By:/s/ Ian A. Northon

Ian A. Northon (P65082)

Hal G. Ostrow (P63999)

Patrick E. Sweeney (P79822)
Business Address:

55 Campau Avenue, N.W., Suite 300

Grand Rapids, MI 49503

Telephone: (616) 235-3500

ian@rhoadesmckee.com
smd@rhoadesmckee.com

12
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.611 Filed 10/15/19 Page 13 of 39

EXHIBIT “1”

P \Worms\Misc\EXINBIT--Numbers doc SMD
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.612 Filed 10/15/19 Page 14 of 39

AFFIDAVIT OF SALVATORE VITALE

County of Kent )
State of Michigan _)
Salvatore Vitale, being duly sworn, states as follows:

1. I have personal knowledge of the facts stated in this Affidavit and, if called as a
witness, I am competent to testify to them.

2. I am the owner of Vitale’s Italian Restaurant located at 834 Leonard Street, NE,
Grand Rapids, MI 49503 (the “Restaurant”), which I’ve operated continuously for over 52 years.

3. The Restaurant has been organized in its current form as Vitale’s Italian
Restaurant, Inc., since 1987. I am currently its sole owner and registered agent.

4. Mr. Torres previously worked the Restaurant in 2012 and 2014.

5. I never fired Mr. Torres. Each time he stopped working at the Restaurant he
walked out to take another job. We treated each departure (no call/ no show) as a voluntary quit.

6. In March 2017, I re-hired Mr. Emilio Torres to serve as the “back of the
house/Kitchen Manager” at the Restaurant.

7. As “back of the house/Kitchen Manager,” Mr. Torres was responsible for cooking
and supervising meal preparation. He had supervisory and managerial duties at the Restaurant,
including but not limited to hiring and firing of entry-level kitchen staff, setting wages for his
direct reports and entry-level kitchen staff, setting work schedules for himself and his direct
reports, opening the building in the mornings, and overseeing morning cleaning crews.

8. Mr. Torres insisted on running the kitchen “his way” and I trusted him to do so.

9. In early September 2017, Mr. Torres approached me and complained about how

he was receiving paychecks.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.613 Filed 10/15/19 Page 15 of 39

10. Mr. Torres demanded that he be paid in cash for any overtime or bonuses.

11. IT initially objected to Mr. Torres’ demand, but agreed when he threatened to quit,
which would have left the Restaurant without a full-time Kitchen Manager.

12. In early May 2018, Mr. Torres failed to appear for work at the Restaurant and did
not appear for his shift for several days in a row. Contemporaneous written evidence of the
discipline are in Mr. Torres’s employment file, which is attached in relevant part as Affidavit
Exhibit A.

13. After this string of “no call/ no shows” I believed Emilio could no longer be
trusted to open the Restaurant as kitchen manager and had my other managers ask for his keys to
the Restaurant back.

14. Specifically on May 7, 2018, we were in the process of demoting and disciplining
Mr. Torres for failing to show up to work several days in a row and asked him to return his keys
to the Restaurant and freezer.

15. Rather than suffer discipline or continue to work as scheduled, Mr. Torres took
off his apron and walked off the job.

16. Given his prior history of walking off the job and recent refusals to appear for
work, I concluded that Mr. Torres had quit his employment at the Restaurant.

17. At my direction, the Restaurant’s Office Manager, Belinda Pierson, sent a
contemporaneous letter to the State unemployment office and challenged Mr. Torres’ demand for

unemployment and his contention that he was fired, which is attached as Affidavit ExPhibit B.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.614 Filed 10/15/19 Page 16 of 39

18. | When Mr. Torres quit for the third (and final) time, he took the Restaurant’s
charge card (for Gordon Foods), and failed to return his timecards or other Restaurant
paperwork. Despite repeated verbal and written demands that he return these items, Mr. Torres

has refused to return all of the Restaurant’s belongings.

FURTHER AFFIANT SAYETH NOT.

 

Subscribed and sworn before me on
October 3, 2018

(poke

Tom Flickinger>Notary Public

Kent County, Michigan

Acting in Kent County, Michigan

My Commission Expires: July 3, 2022.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.615 Filed 10/15/19 Page 17 of 39

AFFIDAVIT EXHIBIT A
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.616 Filed 10/15/19 Page 18 of 39

—

DISCIPLINARY ACTION REPORT

EMPLOYEE NAME: E yn\ lio ‘le rr€S position: \Qar Cok Marr
pate or viotation: 9-571 DEPARTMENT: SporlS Bow

This is to confirm in writing, the disciplinary action taken against you for the

 

 

reason(s) shown below.

REASON FOR DISCIPLINE DISCIPLINARY ACTION TAKEN
Excessive tardiness or absenteeism Verbal Warning
Insubordination Written Warning

3¢_ Unsatisfactory work performance

dditional “warnings” may result in
AX. Failure to follow direct work order

your suspension without pay or

_____ Improper personal conduct termination.
____ Intoxication _____ Suspension for ___ days.
__._ Left work place without permission Effective from:___ to
____Unacceptable personal appearance/ ___ Termination

Uniform standards Effective date:

Improper member relations

Violation of company policy
___ Destruction of company property
___ Other just cause

DESCRIPTION OF CIRCUMSTANCES

Ys Co\\_ No Shao.)

Ths 19 Hae Spovuneh tyme ne hos Clone
this willin to Weeks, He alsa i

+the Same Haines ‘a the Won nr of Ayr).

 

 

—— jt Zé.
SUPERVISOR’S SONA UR ELE 2=_ pateissuep:_ 2-27 / O

EMPLOYEE’S SIGNATURE. DATE RECEIVED:

/
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.617 Filed 10/15/19 Page 19 of 39

DISCIPLINARY ACTION REPORT

EMPLOYER NAME: Eras ie To rveS _ posrnon: Bar look pg

DATE OF VIOLATION: S- LZ ~ LY DEPARTMENT: SPorts Bow-

This is to confirm in writing, the disciplinary action taken against you for the
reason(s) shown below.

 

REASON FOR DISCIPLINE DISCIPLINARY ACTION TAKEN
___Excessive tardiness or absenteeism ___ Verbal Warning
_X_Insubordination ____ Written Waming
_____ Unsatisfactory work performance Additional “warnings” may result in
_K_ Failure to follow direct work order your suspension without pay or
____ Improper personal conduct termination.
____ Intoxication ____ Suspension for___days.
__. Left work place without permission Effective from: _ to
___ Unacceptable personal appearance/ XK Termination _

Uniform standards Effective date: 3-7 -7- | %
_____ Improper member relations

A. Violation of company policy
Destruction of company property
Other just causa
DESCRIPTION OF CIRCUMSTANCES

wile Teer re WOS iA the thea lest Park
YT 4

Oe )
Dror non GO) 1 ain hun, L Lol Keck Ao re vider
ond he WAS Dace, ia IS belonalars, ancl bred
lAonobea his Keys over toy Drerele Dee wo
Aajoin le lever Cost Salocby or Sunday
DATE ISSUED: ay “lI

EMPLOYEE’S SIGNATURE::. DATE RECEIVED:

/

SUPERVISOR’S SIGNATU

 
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.618 Filed 10/15/19 Page 20 of 39

DISCIPLINARY ACTION REPORT
EMPLOYEE NAME: Eathi o “lor re postion: Lie Coo K
DATE OF VIOLATION: 5-5 7 1% DEPARTMENT: [NOW (oo le

This is to confirm in writing, the disciplinary action taken against you for the

 

reason(s) shown below.

REASON FOR DISCIPLINE DISCIPLINARY ACTION TAKEN
Excessive tardiness or absenteeism Verbal Warning
Insubordination Written Warning

Unsatisfactory work performance

Additional “warnings” may result in
_ Failure to follow direct work order

your suspension without pay or

Improper personal conduct termination,
Intoxication ____ Suspension for__ days.
Left work place without permission Effective from:_ to.
Unacceptable personal appearance/ oe Termination _

Uniform standards otive date: 5~S- 19
Improper member relations

Violation of company policy
Destruction of company property
Other just cause

nop

TION OF CIRC

NO Show, Shwwed) “pow Lp

on 5.2-12 tb aml his loclongnes and
Quit,

 

 

 

 

 

SUPERVISOR'S stonatuRE: <lourrogh Moxy DATE issuep:_9-9-]¥

EMPLOYEE’S SIGNATURE:. DATE RECEIVED:

 
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.619 Filed 10/15/19 Page 21 of 39

AFFIDAVIT EXHIBIT B
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.620 Filed 10/15/19 Page 22 of 39

= -

May 17, 2018

To Whom it may concern,

Mr. Emilio Torres was employed here from 3/6/17 to 5/7/18. He also previously worked
for us in 2012 and 2015 and walked out both times.

Mr. Torres then showed up on Monday, May 7" and was asked for his keys as he was

removed from his supervisory position. Instead of working he gathered his things and
walked out.

We are treating his walk out as a voluntary quit.
We are requesting that he be denied.

Sincerely,

buh Ae.

Belinda Pierson

Vitale's Italian Restaurant
616-458-6265

EAN: 1108619 000
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.621 Filed 10/15/19 Page 23 of 39

Oo

tet State of Michigan
(Rev ore). HAY DEPARTMENT OF TALENT AND ECONOMIC DEVELOPMENT McLaai telaen
Rick Snyder f 7 lent nueairet Agency Roger Curtis @
GOVERNOR Reta pioy men itnsirence TED Director
Wanda M. Stokes
TIA Director
HEU TM eget Salt e  eY Lea
accel INC Mail Date: May 8, 2018
Letter ID: L0045696362
GRAND RAPIDS MI 49503-1139
14 EAN: 1108619 000

Name: VITALES ITALIAN
RESTAURANT INC

Request for Information Relative to Possible Ineligibility or Disqualification

Claimant Name: EMILIO TORRES
Social Security Number: HHH HI-4990 Case Number: 11646313
Benefit Year Begin: May 6, 2018

A question of eligibility and/or qualification has been raised on a claim in which you are an interested
party. Please respond to the questions on the reverse side of this form. You should keep a copy for
your records. The completed form must be received by the UIA within 10 calendar days of the mail
date shown. Failure to respond to this request for information will result in issuance of a
determination based on available information. In addition, failure to submit adequate and timely
responses may result in your account being charged in accordance with Section 20(a), even where
the individual is disqualified or ineligible for benefits.
Respond by Mail: UIA
PO Box 169
Grand Rapids Ml 49501-0169

Fax: (517) 636-0427
Office of Employer Ombudsman: 1-855-484-2636

TTY Customers: 1-866-366-0004

You can submit "Form UIA 1713, Request for Information Relative to Possible Ineligibility or
Disqualification" responses electronically through MiWAM. To access MiWAM, go to
www.michigan.gov/uia and click on "Michigan Web Account Manager for Claimants and Employers".
If you already have an existing MiWAM account, log in and select the Fact Finding tab. If you do not
have an existing MiWAM account, you can create an account by selecting "Register As a New User",
and follow the prompts. Online responses must be submitted within 10 calendar days of mail date
shown above.

Penalties: If it is determined that you intentionally made a false statement, misrepresented the facts
or concealed material information for the purpose of paying or preventing benefits, then the penalty
provisions of Section 54 of the Michigan Employment Security (MES) Act will be applied and you will
be subject to any or all of the following: You may be required to repay the benefits paid or withheld,
and in addition, pay a penalty of three times that amount. If criminally prosecuted, you will be
required to pay court costs and fines, face jail time, perform community service, or all or any
combination of these.

TED fs an Equal Opportunity Employer/Program,

@ Auxillary alds, servicas and other reasonable
accommodations are available upon request to

Individuals with disabilities.
Page 1 of 4 0002489
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.622 Filed 10/15/19 Page 24 of 39

UIA 1713 C/E Letter ID: L0045696362
(Rev. 07-16)

Additional information is necessary regarding Poor Altendance.

No M/y

Was the tast incident prior to the claimants discharge due to poor attendance?

Yes HE QUIT BY wALKWG OUT.

Please explain the final incident that caused the claimant to be discharged.
WwOs RoMoVyeED From S0e2VISWey .

Qos mier prDd WALLED DT ON
: Spiy

 

 

 

On what date was the claimant fired?

He QY rT of shlps

Who fired the claimant? Give name and title.
HE Qutre S aie. By YAKIMA OUT.

On what date did the incident which caused the firing occur?

He \Wisn'T FieeD He Qvir-ow shh.

Before the claimant was fired, did they receive any verbal or written warnings for the violation which caused
their termination?

Yes No Wa ABCHAUSE Ae Qurr By WALKIN’ bvT BEAN |

Please provide the type and date for each warning:
HE WAS REMVUED Fe S5VPEVULS bay
S 50) D OUT LILWT
“-TER_o

     

 

 

Did claimant give you proner notification of his absence or tardiness at the earliest possible time?

What was the reason for the claimant's last absence or tardiness?

Child Care
\Iiness of a Family Member

TED Is an Equal Opportunity Employer/Program.
@ Auxillary aids, services and other reasonable
accommodations are avaliable upon request to
Individuals with disabilities.
Page2of4 0002490
|

Case 1:18-cv-00547-RSK ECF No. 44, PagelD.623 Filed 10/15/19 Page 25 of 39

UIA 1713 C/E Letter ID: L0046696362
(Rav. 07-16)

Personal Illness

Other Personal Reasons J /
Transportation #

Under company policy, was medical documentation required for any absence related to illness? If yes, submit
a copy of company policy.

Yes No v/s

Did the claimant provide the documentation?

Yes No y/A-

You may provide a statement and evidence regarding this issue before a (re)determination is made on this
matter. You must provide a response to the questions above and If you failed to previously report this
information, explain why. This form must be received by the Agency within 10 calendar days of the mail date
shown on page 1. Submit copies (not the originals) of any records which you believe support your position,
such as pay stubs, layoff slip, federal income tax form, W-2, etc. If you require additional space, attach
additional page(s). Please include the claimant's name and Social Security Number on ail documents that you
submit.

Certification: | certify that the information | have reported is true and correct to the best of my knowledge and
belief. | understand that there are penalties of fines and/or imprisonment and/or community service for false

statements as indicated on the front side of this form.
(MLE. thin. Wbvs8b2es-

 

 

Sig ure Date Telephone Number
BEY De Yortco. OKLT LE
Print Name Title

TED Is an Equal Opportunity Emptoyer/Program.

@ Auxillary alds, services and other reasonable
accommodations arte available upon request to

Individuals with disabilities.
Page 30f4 0002491
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.624 Filed 10/15/19 Page 26 of 39

UIA 1713 C/E Letter ID: 0045696362
(Rev. 07-16}

Arabic

papal pd My thn onin dhiy Ig See p ARES hase: gn hls Bitpipe tate Cha ghee gle (Hikatiaaall) 2eadt bis og gig fale!" f
_thaall iy as Sill oul nee) af Lis
bial (of ta yl gl? Ca phot nghy Leg hd BaChaite ple. Lat I-GOB-BOOMO IT hI) Leni Sc lonaggll Atay CUE LY py silt ple
PY iets ID (ket nally

“SRE TN 98 BITES onTaT Cre Gre atin, wie sorry YAO Hen ssp yA
CHB MT DEY GTA Cl, IE SWOTT VT ERR BMT SMe PAT AA CHAT)

BAT TGS BIE CY OUT SE) CTR IG VOT OTIS FAUT HA LANA COKE ERT ONS
TUTTI 1-8B6-SOO-0KT TRA CRT we”

Spanish

IIMPORTANTE! Este documento(s) contiene informacién importante sobre sus derechos, obligaciones y/o

beneficios de compensaci6n por desempleo. Es muy importante que usted entienda la Informacién contenida en
este documento.

INMEDIATAMENTE: Si necesita asistencia para traducir y entender la informacién contenida en el dacumento(s)
que recibié, llame al 1-866-500-0017.

Mandarin

RUA |
IC SASL AMBA TATA + TEAL /BRNSS TESA + FR BORA EPAY(AL » X— SRE
ITZAY: WORSE + RIT 1-866-500-0017, BLS ARH) > DAIS RTE ARUBA Y Sc PO aS. °

Albanian

1. “E RENDESISHMEI Ky dokument (dokumente) pérmban informacion té réndésishém mbi 18 drejtat,

pérgjeg/ésité dhe/ose pérfitimet tuaja nga kompensimni! | papundsisé. Eshté shumé e réndésishme gé ta
kupion! informacionin né kété dokument.

2. MENJEHERE:Nése éshté e nevajshme, telefononl né numin 1-866-500-00]7 pér tu nolhmuar me
pérkthimin dhe kuptimin e informacionit té dokumentin (dokumenteve) gé kenl marré.”

TED {s an Equal Opportunity Employar/Program.

© MORIAH AAT secomodatone a aval pon rquea
accommodations are available upon request to

Individuals with dleabilities.
Page 4of4 0002492
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.625 Filed 10/15/19 Page 27 of 39

EXHIBIT “2”

PAForms\Misc\EXHIBIT--Numbers doc SMD
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.626 Filed 10/15/19 Page 28 of 39

AFFIDAVIT OF BELINDA PIERSON

County of Kent )
State of Michigan

Belinda Pierson, being duly sworn, states as follows:

1. I have personal knowledge of the facts stated in this Affidavit and, if called as a
witness, I am competent to testify to them.

2. I am currently employed by Vitale’s Italian Restaurant, located at 834 Leonard
Street, Grand Rapids, MI 49503 (the “Restaurant”) as its Office Manager.

oe The Restaurant hired Jovan Whiteside in the spring of 2013.

4, Mr. Whiteside was hired as general labor and guest services.

a In February 2015, Mr. Whiteside was arrested by the Grand Rapids Police
Department for allegedly driving on a suspended license. As a favor to Mr. Whiteside, the
Restaurant agreed to pay his bail as an advance on Mr. Whiteside’s future hourly wages.

6. Following his arrest, Mr. Whiteside continued to work at the Restaurant with his
hourly wages applied against his advance until that amount was satisfied.

7. I was responsible for reviewing Mr. Whiteside’s payroll before it was submitted
to an outside service called Paychex and can attest that Mr. Whiteside was never asked to
complete two timecards while employed by the Restaurant and was never paid in cash.

8. Mr. Whiteside only submitted one timecard for each pay period during which he
was employed by the Restaurant. His pay records show that he was in fact paid overtime for
hours worked in excess of forty per week, which are attached hereto as Affidavit Exhibit A.

9. His records also show a garnishment from the local authorities for court costs

associated with his prior arrest and related court proceedings.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.627 Filed 10/15/19 Page 29 of 39

co)

10. | We took the garnishment out of his paycheck as required by law.

11. Mr. Whiteside ceased working at the Restaurant in approximately August 2015.

FURTHER AFFIANT SAYETH NOT. i,

oS

Dated: October 3 , 2018
nda Pierson

Subscribed and sworn before me on
October 3, 2018

(A&E

Jom Flivctnge- __, Notary Public
Kent County, Michigan
Acting in Kent County, Michigan
My Commission Expires: 7/3/a0a.
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.628 Filed 10/15/19 Page 30 of 39

AFFIDAVIT EXHIBIT A
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.629 Filed 10/15/19 Page 31 of 39

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

( >) xXw SS88-066(919) INOHd . "> ‘TSHDAVd
|
eect ieee sgrect: § — lagseei © esze laser Blue 22N03de3
BAT et SAE wo [ ri P| ii ian STAC BO/BL sleG aDaUT ase
| S18 -77 (EQTEIRZ Bir Jaws ST6C SR) -WH 47 2N0M Epes 6
EST /S85 Re I1G Fa hej BBE TS/TS 9
P9Sc68e7 Lt OBITS Mei Taswo |e SMYOT 61 IOEELS eter PHLLABAD f li IW IW otis e208 61
GOS rt aris wuadd4 7 OMT SSMS PO AMOI CST BESsci  leseAs r BOR INGA T _ NVAO alsa
maf = sass - de a — = =< — - -danie- no destne- ws os epe es a otee aoe Wa: ae ee - j
98161 Sens Greet! |@SS6TT BERET s | IAM 434/NaW3 ”
| Mercy CSB Wwoo1P Tt sa ia S100 BGO aed Om ae
STAC IE (TQEGTBT Sey 4aW1S | | STG GO /8T MHL SUH BOBS 6 T
SOLS! 1c5e ded 10a | age CSS 4
ESALOOBZ LT JOB TS 88H Tasvo SNwOy 67 (QTE SS peer | WLW T tle Td TW he “EK GEL
Hie SITs ‘ete TwH3033 | {ONINSaU> To W@BTZSTT BESET jeseey 5 poate = VINA Tt NVAO Beri
+ . <7 oes : fr 7 a oy = ie ae ‘dave ee e8 de ieee ey {aur =e = dae => ~~ = ois - freee .= <1a=s San orl
£9267 4 O6Et; SarSer i G3S651 SESS Twit: FAG Tawa |
met REE 1207 ry]. fr ET et STAC FBO SIEA EAU TSE
TEL CT AUBERT '{S8 TLS | STB RAOL “Wi ALINOH PBBS & |
Sone ley JoWDIO 2d I; 4 BAL E56I6 9
TSQ..0887 5 (OST TE €Sti 10SwO fe ETT BNW) On (SHES ‘ater | MiagIAG & it IW UW cote TOK GE
Baris 1s tt) wa3d34 If {NEHER 12 OORT ETT SEL @SRa< Pe WV WIIIy 1 NVAO ‘aqisaLitis
iw inl aicer ata ie = teafe « = teases ma eee ote eee ee eee deah eee ee dns ee eee detent tees dite = sees of ryweretncesbpenyevesessccnemes
' } | : t
biG! tte9 89831 ct O61 tree Gps | WIL VAC dS
were lees W207 i i | ry “fT S18C/8@/DT 21F0 AAU Ise
STO AC TATSTRZ } UWS | SIRE (HOOT WAL AL IO BERS 6
sREST 9 a4VD10aW | | | got EST5
erecees: (1 18 eae [asvo fé eit SNvat OT MSTELS ‘BBY Pel HIAS f TH tW tw it 8 “XXL BE
|RETES 16 ‘6b WwI034 |B | 1 OWLSD2H) TO IGQTESZT 6ESsti | BT rer ‘ epee ave I NVAO agisaLiHs
oT re Oe e< <ssee8 == 44 > - -a4 itp ana dpe ee = 4 fee ded -o 2 dae See e sos ee eee eee .
61 ‘eke obs 1 (@S6HET aeBEs r WiG1 3340 1883
eis) F wot ey they “Trt i S18¢ 86 /er FIRD py use
STO STARS Rz i SLWiS “TAT BR 7HT wai AT INOH Baas 5
58681 ees PyvI103N BBE 66075 49
CPHL BERT! | BETTS CBT 1osva 6665! SNS OF OTELS (OfBP | PLUAAD ¢ fla IM EW BES “XX -2000 6E
Leck: TTS or Wa3034 T ONDSIMS 12 feetts2t “OFSSEl «BRE eer peees NYTOTe NVWAO “Bisa Lins
ee © eens <= bein = 5s = esa ++ . . . + . omer eee Geer see es oe See eee es hee ve. wee epee ne ee ee ee ne ee ee ee ew
BL GT — eee jeees o6s0¢ jesseet Beers BES / WwiDy 22af raat
peter — Woot ry] eT : mi SLAC GHB) GLO] yom 18e
$16! TRRGTBT €i81 avis GT@r OB/AT WM 12H BE 5 |
68621 1EBG av] 103u age 75.75 HF
£ESCBOST TT HBTS 2 we 1auve (68851 SAVE G7 ISEESS fers | AWiLa2AG 2 Yd Eb TW GEL XX- 20x. be!
seer OTS paw: Wex034 fs 4 COMDSIGKD To fe@tesc) = OEBSEI exes G65: we VTS NVAOI “3G1SZLIHA
ON NOGH ANNOY iNTIObIY a3530| LaatHY ENTWY 49630 Jann S400h INGCeY LEW ive Wosda | | ROTA WCKIS Sae Dad duis NOS OE
| awd 23M i INSHUNY S31 | ais WIHaA? §NO3LINGIC a sNTD kwe  SONINGW3 aN sara st
¢
sT¥LOl ANVEHOS
1 IDVd SIOZ/LZ/Z1 ANI GOMId FIOZ/SI/Z) NIDIG GON $619 - INI INVUNVISIS NVITYLI SITVIIA-
81O0Z/LZ/L0 SIOT/IL/Zt OL SlOzZ/7O/I0 SALVO YOUHD

GLA HLIM TYNUNOL TIOWAVd

 

 
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.630 Filed 10/15/19 Page 32 of 39

€ ) xXwa

SS88-OP6(919) AINOHA

“Ai «= MDAWd

 

 

  

 

  

 

 

d

 

 

 

 

 

 

 

LE SET: WIOL J3A0 UWS |
.— ~ eer SIBZ:RGLGT ateq Yrauy isel
STB. pe 9QTETRT STE! | GIAT BO GT Wal ADR BARS 6 «
eo: (cy 1 BOE USES
aayi0 BITe Sr SNOT 0 OOM: SH1LYGNG T tH TW IW cot sot non at!
ety eH eG POW DATS TSE eeede = sv°ngse | NVAOLl “3qIS3LIHA
BE en aa BR oo - da cance cncoscdasdieaors sce twt dive nesccecen an. oie bes s Mikael sos panteeeinees = patawes
£98.61 laches ; W101 3507403 *
et te ~ STAZ. BOBT IEG YH lets
| STOTT Ts SQTGTRT Beet SOT #B/Ol-wd: A1O0H MOL 6 I
1 oer BOF 2506 4
u3quiG Te Te SNH 07 foes iefer WLI f 14 tk iW cat ee Gtt
688 81 rer T ONINTSHT TOWOSTTSZ( — @ERSEC  lesbed s ee0e yy INIA | NVAOI “3G IS2LIHA
— a maPe ese inane = . aie aan a sree teeee a gee een ee bp oe ee :
esis EGR 2 sett = @SRGE! ‘asst { WHOL J34C 14a
et a - it fd | SOC UBGT Ald VHA) 242)
StOC/ Oss ae L 1 S1@2 /BB-BT-WNL 4550 BOOS b& |
BRI LEB: Is | Ld OBE 25°25 Hi
JHGUIC TTB S91 01 Bpuess ‘emer ee OBSE  IW1LSIAG ¢ TW I TW Z8E¢ “1X 1000 GES
ene 1$ lege TOMDWTANT TI WMOTCSC? «= BESSET lee 6 oywinoay t NVAOI ‘301S3LIHA
os vas dees ase ~~ e epee a ee =): eee = dee eee ho] er erat <=. - = wt ee eee ee eee
B15 lee M6r68e1 = BISHET | Wot 3240109 |
Re i i ry - Ste BOVBE Ala ety) Ise
STAT RES PATGT SL e301 a StOc BAr@T “was M12NOW BBAS 6 |
i ua | i | eat iscsi
wad 18 \9Su Sev? 7 FOTELS apr WI LaaA0 Z Id IW IW Lote xm 668
e0e ts ie 7 ODOT 6D OMS ct [epee esre4 eee eeees 8 dynes | NYAOL[ ‘3QIS3LI
oe <o-s «== deeb « -=* Se Ce . = - -. oe oe <= == @ ete « sesh . we —s roe + eee ee ee ee ee *
“61 ° 9Grcort = (BASGET BREE \perse WwLOL 3240'1ama §
{Bee a i S18C58G/BT 22Eq YoU} ISH
S162, G67 PTET BT 655 | STC /SB/BT WAL 12904 6885 6 |
t a8 BAL TS /TS H
£602 089711 [OBL 12 fie SN 07 ISTE LS en | | IW THIAG T IW iW iw Ce 6!
tapre BrLs | 1 WDSNSND TIALS 27 WWESSET ett Omer pores avira T NVAO/ ‘3q1S2.LIMA
at. Reese see : vaadaa sense eben cece ee coy sia Saaa EO rasa ance ciposeaenasUeueacocunmnaaeee ets
a ie? WErsse: =» WESSET — aEaE Tei01 3340 7a §
er ay rT a: | STO¢/88/AT Sieg <ay) 15e
STAI 92 €MTGIBE 808 175 | 1 | TOT BAlBC- Wal AL sPOH @BES 6
| PEST 6er 341030 } i } i | wae isres 9
k90/ 868771 [B61 TR |BTBi 19S¥0 [e@d 187 ij SNOT 07 f9TEZS fey | aML4a3A0 7 ta td IW See ae 6
aaa: 15 iWa30d4 (BRL T re } | 1 ONTADSHO TO f@BEZS 71 QESSET — @IKSE jevrt MeOG6 = AVINITS t NVAOI “FGIS3ILIM
ON aJTHS LNT NF wosea | LNADeY LATO ays LNAOwY SOM Inka = SHEN ive SIO | NOLEGT SES Ded Tvs NSS af
Awa 13N As sNawan> Sri] Gio INTEND SMO 1 ING3G Ls NSH avd SENTNaW3 IWWN ISAC UWS
STVLOL ANWdWO3
= 3Dwd S1OZ/ZE/Z) GMI GOMId biOT/SI/Tl MIDIS GOMId $6LD - INI LNVUNVLSIY NVITVL) SIIWVLIA
GlOzZsL2/20 SUOZ/IE/T1 OL S$6OZ/70/10 S3LVG AD3IHD

 

GLA HLIM TVNUNOl T1OuAVd
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.631 Filed 10/15/19 Page 33 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- ( 2 Xws $S80-046(919) 3NOHd >) @IHDAWd
| ‘ | | \
{ |
: } 1
i ‘
| | t |
£941 4 EFS JOrest | legs6E i TWwIGL 3440 ddd
i : Wet ii ie i i ia STAZ ABA? YIed yay Ise
SIBLE (2251 dwas ; SUBC/ PRTG! “Hal 31294 9884 6
418 I DIGM tad, wae 9074
#30Mi0 lier 1050 |f Srv 2) POTS S BWLLAIAB T Sh Th tM LOE -301- 000 6E
Bes ‘epee waka ErBES LONEA IHD 07 OMS fesse ave T NVAO[ “aqisaLiHs
an +f enews ewww ee see {jey--- . et ee i “faa wnt eee peewee een twe eee
| SEES r lasses TWI0L $440 Idi
~ Sa WwIa1 fal PT i | STSCRH- BT S1KQ adeyD ise
STREET t avis : i STOZ/ PAB) Wai AL IPOH GB66 &
‘€1 RDA j ege T5759
wean 506% i05v0 BERET SNYES 07 (OTE LS /a8er BAT ESANG TZ TK fd IM Lots XX-XXX BE
ene Ez Wwuwad Ser T NDATIHS COSTES jeesses svinomy T NYAO aatSaLHd
geez Seles rene! 1eSeree 1 Tatls FAT Tales
lege W301 Cp rT Ir S182 BURT AIEO OUD SF
Tara I 2aviS | S107 PPO ET wel AL ING ARES 6
| ‘PERI INWI LOB wae e589
HR0H Io (sepr {asvo 8 SMOG OF IOEEES eter IWILAGAG e IW Ti IM 288s XX 2XK GE!
nee si 1¥d3034 [2 SEES 1 ONTNOIHD TI RTTSCT @ESSET Avg T NvAOl aqisaLina
a ome sees ome ee ee oe Pile see pew eetens sheer esse Se femeee eee es Ewe SE ee
Oa6 iz c SBE 2 reAtl | @466E Wi0: 3AD1eWd
7 TWIG ry Pe STAT SG/HL S1EG sea 1SP
star-9re LEE Aivi5 \ | NiO? Sl AT ws ATIOCH GOS &
| FVI1T IW eee 26.625 9
aadH70 aie9 1oSv0 fe AWLLHSAD 2 Ibi IW TW ABEL 0-0 6E
een Gane Wwe3d34 If SE 28 1 se MYTIa 7 _ NVA aGIsaLiHs
Be sae area RS? « ein fakes <5 Sicunaewe RRR oos.' wae Bibews. ..-. .. : ike sz as
(efes ; eta - 4 lebees WO JdAG law
Wor} ee ee STAT 96/81 330g A295 158,
Sige. Te t FAWLS { STAL/BG/@T MHL A1ANCH BOBS 6 |
: ‘ W8VI1In | BBE IS/76 3}
330d (13 jatse 10890 6 t SNWOT OT IQMELS abr dW1LA3AG T TM Td IW L082 OX GES
866 ;Teet wWweadas erpes 1 SAIMSHD 1D JORIS 21 BOSSE! sv | _ NVAO ‘saisaiMa
see = =r : rene eres qenk ows «<< — = dead cntts sepa = 2 emo eee oo pee ne = te oe as so eae o eee
_ emus 2 um 1 egsse: wo raotisy 6
3T pre! Tw =| 7 Trt S1a2 96/8 s3eg Hsu save
$182 /81- ‘etre aLvls S1Q0/6-8T Wal A. enoH Baas 6 |
‘owl TVA ' Bal L5/¢5 9
e3guid f 165vO SMeOT 7 ABTELS ‘eter 3WILMIAD ¢ ru ay a 10Or GE!
aoe | Wweadd4 PEL TL T SMTNDIHD To Get set avin f A al HA
ES ee i : mu
ON 33ND LEE Mey £9576 | UNOOWY LANDON ee a SHOOK ANNOY = S2K 3L¥8 BysaG PML) Sas Dysesivis NSS OF
Yd 436 LNTUUA S3url | ata LNIoRND 540112030 aba INIAS72 Aya = SONTA WS QWYN 49k Idd
SIVLOL ANVdIHO:
£ a9Vd SiOz/2ZE/Z1 GNI GORA FIOZ/S1/Z1 NDI GOlN3d ¥6£9 - DNI LNWUNVLSIW NVITWLI SATVLIA
@tOZ/LZ/LO SlLOC/1E/ZL OL SIOZ/ZO/10 Salvd WOIHD

GLA HLIM TVNUNOL TIOWAVd

 

 
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.632 Filed 10/15/19 Page 34 of 39

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ ) wws {S88-0F6(919) INOHd ">! $‘JHDAW
}
(
|
| | (
| |
| | | ' | t
: ace: gers rs isarers jogrsect — faSREL M6reseT = fatsee TLL LNaMiaWs 30
et, =e a ap oe. oe
eeasr THINLO 44
9It7 nS wal |
691 Ihe a3
OPBCIeT = AS 3 |
MMLorEr rosvo 33] |
455267
WGTet woot} |
Teiee qVLS
Samo 3BV310W SMW) To S23A07dWd 1
oars 1asvo Gy. 181 SNE) 87 BWI LIND < STVLOL LNIMLEV ES
TeRss2 |€@rts wa3ada4 [OR Toe  SMEUI3HD 1D avinsze | LNOFNV.
| ee lates pos: sanedbenenwen th ceeewsaneevap!-=-~e-- eee
‘rine iepes Wide 3240 1em3 |
ee i W201 r GtBC BOOT aded wayD Ise
§ 167 88/0 Pie WUWLS STRZ 80/87 -wai ANH egas 6 |
i é8Bi JOVI ICI eae (S555 4
gkisie 36 y 1aswo 88 SN¥O? 07 (STECS eer ANTLHBAG € TW Ih IW £982 -X%- 0 GE!
an z Wwaxt4 je&ses 1 OWLM3aH2 LH @RTZS71 JOCSSET Srrss svInsay T NVAO “2GISALIHA
a a= 88 = bebe oe a <= wow ww ees ee rors gem z SEE REECE © oe S=eeee See rs
Sep istges Geert — BSKEE! NSS Wo. 33401¢N3 |
‘ won ina T Ear 7 SIAL RAT S1Ed AND ISR,
Stared ST ULYLS | | ve! STOZ/SB/GT-wd: ATO BOBS 6 | -
6B! jevD10aM | | Rat zs 4g
430079 eer 1asvO 1GeBS sHWOT 07 ISTEZS iter AWLLYSAU ¢ Td Ti Td i982 -XX-1000 GEE
ene SBE Wwe3d34 is Es T ONTAYIHD 19 /OBITSZT MESSE! lesres avingaa | NVAOL "3GIS3ILIHA
elie o babes cede eee tes} : ee a ee a Saba e each eeras dh wash pee es aes |
a [i528 1 @gseet SBHe WiGl aaA01dw2 ©
36 wx) | ry CT fy SLBZ/SB/ET 23¥q ADEU) 388
S18t/ Al % th ALWLS i nn STZ /8G/T Wei AY INCH BBAS G
966 THOTOI | | BOE 78/75 9.
digeig ogy tose meer 6504 | SAVO't O17 (STELS BEES i: WLiwsad & TW TH TW £BE2-XX XX GE
qr 2065 TWwu3034 (BBY Lez. ESber 1 ONTNDIND TO IOBTTSET GESSET Sees avin 7 NVAOL “3GISI LIMA
| | iL.
ON 393K? INNOnY LITE $2530) LNMDely eg 43630 LNT Sung LNONY = SHAD Riva S9S3Q) | MUTAVD07 S25 Day/2L WLS NSS OX
AW 13M aa ingan3 Sew | dus inFaEt $012 N00 ia inaHuN Avid = SONINMY BAW FUG Wd
—— ‘
STVLOL ANVdWO:
% IDVd S$108/ZZ/Z1 QHI GOMId O10T/55/71 NIDIS GON #6LD - DN) LNVUNWLSIY NWITVL SITVLIA
810Z/£T/20 SiIOZ/UE/ZI OL SIOT/TZO/O $2LV0 ND3HD

GLA HLIM TYNUNOL TIOWAWd

 

 
- © ) xwa 5588-006(919) INOHd ‘Di __JAHDAWd

 

| | |

 

 

-

 

 

 

 

 

 

 

 

 

 

Case 1:18-cv-00547-RSK ECF No. 44, PagelD.633 Filed 10/15/19 Page 35 of 39

| |
vere rere jaGrses GEST fT WiOL Awyaan?
jer [estre 66 weer paercee
TW3MLD 43 |
1s y3] | |
its YR] | |
408 83] | |
1dSvO 93] |
|]
wil) | |
avis] |
FVIIGM) | | | | SIRO T2 $3340 Wa I
EOSVO jeg Tal Ge G1 SMVOT O119TELS aint 19k 5 ‘or | WLI TZ STWLOL AMY dii¢
ees8 Wu3d2s RET eZ BR tre 1 SMPNDIHD 1D BBIZSTT @FSst! (eat zsz1 SEt wewnez 1 V1iSi4 NVITVLI SITVLI
ON 15H) 435 30| .Nndev LNNOWY ¥3S30 LUNN Sa INtGY = SBA 2ve 43$390) 0 | NOLLWI07 SAS Cat/auwis ats 4]
AVd 13% SDL] OLA IN3aHND SNOT LINO INN AWG = - SON NDI WM F5A0 Tew
STVLOL ANWdHOD
§ 3DVd SlOzs/LZ7Z0 GNA GOMid SiGE/E1/F} NIDIG GOI $62 > INI INVUNWLSIY NVIIVLI SITWLIA~-

910%/£%/20 EIOZ/IL/Z} OL $bOT/ZO/40 SaLva XOIHD GLA HLIM TWNUNOL T1IOWAWd

 

 

 
- € ) xwa §S88-0946(919) INOHd “SI SHOAVd

 

Case 1:18-cv-00547-RSK ECF No. 44, PagelD.634 Filed 10/15/19 Page 36 of 39

             

 

 

 

 

 

 

 

 

 

 

|
|
1} les | La |
peers! Stir: un ieee: SOPs ecai_ igtete eo WhO: RAT dW
zt Beit wor = : “= fee set rt if * STAT ALTE Free yy THe
TTA? eC RSONEOZ leet e Avis | | | tI i A) 1064 BGBO 6
R56: att BEV 31d | i | : age 26°75 §
T7;OGER2 7? IGEBLS Tes ase] | | Srsri 068i Stes ONSET INTLMGAD : Lid iW IW LBEE -XX 000 GE
08T SS pert 968 twasGl4 |e@ts 1 jem? aNYt1 0) JOTRe6S ‘egal ie aVUNSI4 I NVAOl[ “Z01S3LIH/
ob = ered = . ooo a dee == deat . 0+ danhes a ae ~ ake Se - “+ ade2ees or ees eeeeanees
reeeyt ePP@ | tz} | Sri ES escie) lerpes 8 Wid) 32D ad
| ‘= if woop? i; a ee: i =| RIGO BEAL eG KsouT ise
SOc Th LQBERE rast ILYAS bn AL IFOH GORE A
SCL. tS Jew DLd3W i I B8K P5675 %
CGR MEBRT TT EUBES ‘gige rasa] | Gtr ez aerr egaa°' swidanc ¢ In IW TW ae se!
Ber L< PELE [eee Wwa3ca 4 (Ott cave 7 0 Heese ieepze! [ets pees uy sy 7 NVAOL “301S2LIHA
wer== o--s4en <= jas te ow 3 aces ea ms == = felt) sa = = 2 _ apse pa = 6 e's diets e - dane eadmenr es i iweb Tite ae ae alee we esos]
raerri S8ee i Tit 1 | SSH bs leezee) —‘seree | Midi Fat dhd
6 welt wwe ey, [1 Co PIReeRL OTT eivg dau) aseF
| pT@Z- 41) LQBRE AZ cri dLv1S Av ine epee 6 ¢
9E5 5 i far: TeV 310d GOL E6075
HERRIOT CLS ISLBES seer iesyO srs ri emt = siSExe BHOSTT Wino Z [The IW £80 e xx-00 GEE
eirse reer ee SNOT 01 fOTER6S BENTO) ABBE. winesy NVAOL[ ‘30ISaLIHA
oar = -T=4-> 1 debe ew eee o« . == a5 91 Se _ — cei = sib eee Pre =< = RS cS nym) NM = TI =
e9BTT! ‘ BMT: ie egress led se: ress | PWLOL S440 dW |
it aay waif oar It oo oa PIGZ PLT HIE YBUT 462,
1 Prlec/ fa) £RRE SC capt VS | 7” | A, GTI @8@8 6
PSE Jae HO Ww eee T59 D
ceeseede!: GéRes Zire 1asva} Seari 8057 WisBIAD T [We TM TW CRE L “XK 2000 GE
teri EPELE |pesy wos pe ss ENYo CLIBTBR6S leger6l = @PAss i pant 2 av INS a | NVAOl “JGISALIN
- : © dee eee ee eae fee - ee Se “ aA eee 2 ee ee qeape ees ete ees cee iaee . =e. as ==6 er ee
; T 1 | j ‘ T
PSBTri iva) Tet i SPT e 5 laser ARES Or / LOL F3401dnI
5621 ae wer “| iT C7 it aT PEL /RIS7T led VND SY
T1OZ/S1  SAGVEOT (Str? UvisS AIH HOBO 6
GSCI ee Yav2103H } | apt F575 4
LEQMORT TE 5 Ble 16SvG Start ogsc } ML ANBAO TZ tw IW EW eae &t
BTTs ere F (Bap wad fe | SHY! 31 BTBS68 668781 ‘grees ( avwngsy 1 NVAOL[ "3GISAZLIN.
—— = ~ + peed ee ee rrr a dete - as . eee a -4=- ee aw = jo ee je ee eee = ee eee eee
reece! \ é sa & | SEPELS 962581 laze z z WLOL J3A0Tui3
Sct Ge wtf a 1 i PIQQ/AL/CT FING qHYG Is
ritc /S8/Sqgae 67 || FAWLS | i ALANOH HOS
SESET ié Sav3i0ae f | | BOE iS |
eregeaed i! |SuRZs eBet raswo] | Sse Raz | SMTLNaAD TZ Tid Ti Uk LBC L-HN-90K
eis CfELE lI 183034 Igor: SNVOT 67 HTB868 legars1 @teEc eee z oMWINOEY T NVAOL “3GISILIN.
4 ro
OM 43H) LNG renbay AIS ae | uavicady LMT 43530) |LNfcwy Swede LMAO? = Sa ave AS30 |NOTAWION S16 Das? SLYLS NGS
afd (38 Le ANS4aT> Siew i] Get LNT SNOT 1 WRIA Gi.4 INAdsn> Awa SON TNS ApnyM 1250 Tbs:
STVLOL ANVdRO:
5 IOV PlOl/P1/Z) GNI GOMId £1GZ/P1/ZI NIDIO GOMId ¥6£ - INI LNVENWLSTY NVIIVLI SITWLIA

BIOZ/ET/£0 elOZ/GlsZt OL vloz/szG/l0 Salva NIFKD GLA HLIM TYNUNOL 110uAWd

 

 

 
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.635 Filed 10/15/19 Page 37 of 39

- € ) xXws

SS88-066(919) 3INOHd

‘Di -aHDAWd

 

   

 

 

 

 

 

 

 

 

 

 

 

i T
|
|
} } i
|
|
vaetr! (BiB i eee | SSrtts iebeset Barre TIGL F3A0 da
Bot lee wwsy] | im “CCU mT FEB EBE S77 FING YOM Tse
PI9Z 95) | IPE OZ Ete UL¥isS | i ATIOOH @BO8 &
Bf ean? dav 5103u b | gee T4°c5 9,
£14 902711 ISEBZS it tgswo} | SST 6e5¢ \aGi6 a 1 Sbleadag 2 Lid IM Ti 23EL  WX-KKK BE!
v9 Fre L jag ¥ W303 4 OR TT | Sul (1 IBTBS6E B6arer ‘pe6t ay av VIDIY 1 NVAOI “JGISILIHA
. ++ den = . wae deel : - os wee os oe 4 ean jem ne ae =e ae eam aes ax =3 5 - = Sdcotcen se
apc rT iBbEE eet: | SSste6 e6ese1  |ezBI9 3 WIGL JIACTAWS
Me | ‘on WT | | ried et ict Aatq qs eq
FOE EC ORRME BT 98 | i¥is A 20UH BOBO G :
RET See Rw Now BHE C65T% OE
EOL 0692 17 [SEBES ERE rasyo Sri \@R7 wWILsIN C te Ia IW 2602 ee BEG
TERT: etki ‘SET: 43034 BBE sant 7 forease legacen BRIS gwanaga t NYAO[ ‘30ISALIHM
a -de. = ee . —_- fed. : Mateos = es Peeper es ogee es femme ce bh a eee ee ee ee ney
PIT FT ese! BS! Sort fh legcseat stays TLL 3340 tuted
a? ee qwiot] 77 i] ri rT eTereel cl Sara wea) ised
7197/68 SS¥EBZ resi alvas} | Ap inom aap & (
GEE! 695 pom | L | eee 15/75 9:
GAH 9eUe" 11 SLBLS sr 10svol | Srsrt ORF ‘Ser BOSSE: wILYGAD TS In Ti IW CGEL- R00 GES
ts ebeL¢ ‘Beer TWws3033 [agit | save 7 0) felpgee 96878: latres yw Ins T NVAOL ‘J01SALIHA
as ae a emma were ens fetes — ot . = = dw afe = = Toews ode nae een deat fori Ie «0 aa b el eee ee Rete ssf SS Se is ele
PORT PL weet: wt 8685 SSeS OGRSG' ABEL: | WwLOL a3A078W3 |
2 te! WwxoUp = at Py i | PIOWBT/7T FIkq WMD USF]
rigc si ey Siri BVLS | AEINOH @OmG'6 .
1 irae dev103M / || Bee 2415 4Y
LLE98O8Z 1 5 Bret 1ISWO Pare Oi — BEB MOOSE: WlidiAG z ti IM I 29E 4-0-2000 6F4
95935 § Ter WHIG34 [e865 SNVETT 97 HT pSSe oapre1 agras WWGNOIS f NVAOI “301S3LIHA
ebien'= 4 ~~ fede ee a6 Piles wan sd ya pe sesuestwevns CRO ae ess wo Galapes = ia. vote med aes asaaw a wee \ sa as Ny og eo ep Ge
POBTTy ts leans ssyeee = @ersa! = asicas Tei) 33A0 Td}
Hs: eae Wary ri i= IT a rigc/BT 21 age qosuy ise
rrereTty o7 ‘881 UVLs | ALInGH BONO 6
pet 9 Fav IOB B66 25/75 31
8969808711 s : 1as¥O | wrt a PMILYIAD ¢ IW TW IW L084 “XX "XXX GE
ister kt T t! Wwa30a4 FEBS Ce¥i> 01 [@T6R6e lsesra: = legras avINY 1 NVAO[ “301S3LIHA
— 7 ‘ occ ee dee ee ce eee ee ee i oe . . * ss ort Jamal . ew . we www em wee tee ee a
Birt ees - SSPt05 Borsa: BEES “With J3s0 da (
aE CT if W201 re - — PIAL/el srl Sreg way ise]
PQ? /27 /S@MRET I avis SEANCH BBBB 6 |
GESET eee eVO10 3 i. BBE BS903 WH
BiessegcTi [SARLS art 105¥0 srr lees? | AWLLadAG 2 Thi IW SW 29EL O00 GES
EzueY ere 2s a8) Wey | SN¥OT OF fatesce Jassca: jeeRss avinga | NVAOT ‘3GISILIHA
On OSHS LNT RNY 43930 | SNROWY LNA 43S3G 0 | LNTOWY Sahn Wiley SOK dive msi | wOELWwT GAs GNdravas Nos alt
Ad 238 Als “waar Sow | OL LMaABND SOL O30 ‘lis INSEE 2 Add = SONTAG dN 3440 1dW3
STVLOL ANVdWOD
Zz 4DVd bIOT/HI/Zl GNF GOMId C107T/P 1/72 WIDIG GOMId $6L9 - INI LNVUNVISIA NVITWL S3TVLIA,
@10Z/£2/20 H107T/OI/ZI OL ¥lOZ/ZOsI0 SALWG NDIHD

 

GLA HLIM TYNUNOL 11O8AVd

 

 
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.636 Filed 10/15/19 Page 38 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- € 3 wa $$88-066(919) INOHd "31 ‘FJHDAWd
asc
| |
| | '
| }
| ) |
|
i mi se (082) Bet: SSrees accel SSeS fomrsar TwiGi INFMLavaad
BHI BROCE Mo “oe ast i ao ~
BES: CESS THEO 9
B85 Se rSee [ay 43
cP é 1 43
ESET SSE 96 4x03 Wa |
PEBIS gett tr tasvo 43
PoRL yt jroecri
T8ert | tt W351 |
EZ BrEG2 aL¥LS lisi|
SET SEKE ev 1034 | | | SMSIN) SE | S3SAD WA
SieiS GEBE5 tasvo SPS rE ease SPSti ae | WILHAAD I STWLOL LMINLEVd?
Weeec FE Le trece wa7as i em ci Sie] 07 T66GS BEOTAE aged et j Byinoye 1 _inonty.
won e mew deer yw = pamen ee - owen ne hee eae 4a] $iie 6c seed a= fo <== i - pe ee eee + in SPCR
zPl SRS Og Tt St 6 862591 BLESS di Wi0l 3440 aud
ET | WOOT TT] a | ry = { PIBTBIVZE led WAYS 18h 4
vTBZ BT /TUBVE RT Sari avis A\A50N G686 6 .
i Pre IMW 103 | eee TS/tS OF
kfeceesc 1 \GéBzs rier laswot | rire leer BALLNGAT 2 IW IW IW Z fs KKH. GEE
8% LE fee 103934 JOUZT Sewo7 0% e668 678" ess Obes | + awwoga i _NVAO saa
epee ~ Mais we ieee ee aa es a e=emee ‘ + seek = d meay- a + ° e a .
poeiri BERS edt c sseces lageser Test WAQL FBGA] ¢
te a W201 amr} r] iT FIAL/QT AZT aied Heyy 1sey
Plel/vQ/c Eel f avis} | Ay 10H BBBB 6 |
£1 t aevotasn | | | Ove 7/75 9
e@LOUeTTT [SLBES BeBe {aswo Seer eon. IALLYBAG f id ie PG A-OK GEE
zekor ELE Lee vve3nas jeg c1 SMO 07 | fatesee jespzer etRsr S avinaas | * WWAO =e
- ws « wegen ee ee i ee - - + ae ee = Se -h = a # = oon nok - 8 warmest ee
crt | 9 Wi ££6 6c567 £25 5 ‘wid 33A01dma |
zt ~ ete woof? see my lead ~ | PTT /SL/T] FIeQ WayD We
PIOZ AUT EBT eG! 7 alvis Ay sto 9888 6
i ise SOW IO | | BRE 9/75 9
RTOLBORCIT 1G4BL5 patie losvo SPS re (BRET PALLUIAD 7 Td IW ti oth XXL 6F
G6z6S ig /£2Bt TwH3035 /OBI TE SN¥OT 01 £ (69281 8 joes? aviniy | NVAOL “3GISALIN/
i i
ON 44H" Loni ANC w430{ LNTOKW ANDO YO | LNNCy SanOH INTOWY = SOON Uwe W530 | WOLLWD07 S25 Das/3lwis NSS GI!
Avo. aN aA INTaMm S2NwL| GLA LN3eMN) SWOT A 1021 ALA ENBAND avd — SONINEW? IWWN JFAC Ida
STVLOL ANVdWOT ©
E 4«IDWd PlOZ/HisZ1 GNI GOMAd CMOZ/PL/ZI NIDIG GOI #62D - DN) LNVANWLSIY NVITWL SaTW LA
BtOes< 7/20 PlOtZsBI/Zi OL &lOZ/ZOs/IO S31V0 WIIHD

 

GLA HLIM TVNUNOL T1OMAVd

 

 
Case 1:18-cv-00547-RSK ECF No. 44, PagelD.637 Filed 10/15/19 Page 39 of 39

§S09-096(919) INOHAd

 

 

|

 

 

 

 

 

 

ee Hapeese _ jO4 ct SGrE rs ear set ssrevs —_legeser WWLOL ANVAHOD
érl  ETH69ER na 7 hic
$I tipsts T4310 33
‘ ar mS 43
r i Ing 43) |
Sese: ac 420m 4a] |
LELS LQtZ1y faSvO W3
PRB? PT Fi |
is C Set WOOT |
ad SVE EC JA¥LS
€t SEE! 3uv102 SuD3H3 ST $33N0 1d T
| Bes |SéBes tasv0 shore jogec = Seset 7 BALLUIAD 2 SIVLOL ANVEHC
T6C6Le frie (ErFcE Wa3033 jegic egret SRYO) O01 |@TeRes 68781 jeteese tai wWWs 1 ViSI8 NVITVLI SSTWLL
| ON OAH | UY LAO 45830] .NNOMv LACEY os70 [umnoly SHO INnOWY = SETIOH ave 4IS3O =| HOLLVIOT SUS OeardiVLS MSS GF
AWs 13N | GLA JNA? Savi | GLa LNB SNOT LONG aa IMS Avg = SONTSOIWI BH AIA awa

 

 

% 3Dva
910zZ/£z720

SIOT/HIJEL GNI GOM3d £IGT/VI/E) NIDIA GOINad

PlOZ/8I/E1 OL FIOZFEGsIO SILVd NDIHD

STVLOL ANVdWOD

96LD - IMI INVUNVISIY NVITVLI STTVLIA
GLA HLIM TYNUNOL TIOMAVd

 

 
